EXHIBIT 10.9

EIGHTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of August 31, 2000, by and among MMI PRODUCTS,
INC., a Delaware corporation ("Borrower"), FLEET CAPITAL CORPORATION, a Rhode
Island corporation, successor by merger to Fleet Capital Corporation, a
Connecticut corporation, formerly known as Shawmut Capital Corporation, a
Connecticut corporation, successor in interest by assignment to Barclays
Business Credit, Inc., a Connecticut corporation ("Fleet"), and TRANSAMERICA
BUSINESS CREDIT CORPORATION, a Delaware corporation ("Transamerica" and,
collectively with Fleet, "Lenders") and Fleet, as collateral agent for Lenders
("Collateral Agent").

A. Borrower, Lenders and Collateral Agent have entered into that certain Amended
and Restated Loan and Security Agreement, dated as of December 13, 1996, as
amended by (i) that certain First Amendment to Amended and Restated Loan and
Security Agreement, dated as of April 15, 1997, (ii) that certain Second
Amendment to Amended and Restated Loan and Security Agreement, dated as of June
11, 1997, (iii) that certain Third Amendment to Amended and Restated Loan and
Security Agreement, dated as of February 18, 1998, (iv) that certain Fourth
Amendment to Amended and Restated Loan and Security Agreement, dated as of April
14, 1998, (v) that certain Fifth Amendment to Amended and Restated Loan and
Security Agreement, dated as of October 6, 1998, (vi) that certain Sixth
Amendment to Amended and Restated Loan and Security Agreement, dated as of
November 12, 1999, and (vii) that certain Seventh Amendment to Amended and
Restated Loan and Security Agreement, dated as of February 3, 2000 (as amended,
the "Loan Agreement").

B. Borrower has formed MMI Management Inc., a Delaware corporation and a wholly
owned Subsidiary of Borrower ("Management"), pursuant to a Certificate of
Incorporation dated as of July 27, 2000. Borrower and Management have formed MMI
Management Services LP, a Delaware limited partnership (the "Partnership"),
pursuant to that certain Limited Partnership Agreement dated as of July 28,
2000.

C. Borrower has requested that the amount of the Revolving Credit Commitment be
temporarily increased from $75,000,000 to $90,000,000 during the period from
August 31, 2000 through and including November 30, 2000.

D. Borrower has requested that it be permitted to pay a dividend to Parent in
the amount of $26,200,000 (the "Dividend") for purposes of paying a portion of
the amounts outstanding under the Parent Subordinated Credit Facility.

E. Borrower, Lenders and Collateral Agent desire to amend the Loan Agreement (i)
to provide for and consent to the formation of Management and the Partnership,
(ii) to temporarily increase the amount of the Revolving Credit Commitment from
$75,000,000 to $90,000,000 during the period from August 31, 2000 through and
including November 30, 2000, (iii) to allow and provide for the Dividend and
(iv) to allow and provide for certain related matters further described in
Article II below.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.1 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.

 

ARTICLE II

Amendments

Effective as of the date hereof, the Loan Agreement is hereby amended as
follows:

2.1 Amendment to Section 1.1.

(a) Effective as of the date hereof, Section 1.1 is amended by deleting the
definitions of "Revolving Credit Commitment" and "Subsidiary" in their entirety
and substituting the following in lieu thereof:

"Revolving Credit Commitment - shall mean (i) during the period beginning the
Closing Date and continuing through and including August 30, 2000, $75,000,000;
(ii) during the period beginning August 31, 2000 and continuing through and
including November 30, 2000, $90,000,000; and (iii) at all times from and after
December 1, 2000, $75,000,000. Notwithstanding the foregoing, if the Revolving
Credit Commitment is reduced by Borrower in accordance with Section 2.1(C)
hereof, the Revolving Credit Commitment shall thereafter be an amount equal to
the amount of the Revolving Credit Commitment, as reduced in accordance with
Section 2.1(C) hereof."

 

"Subsidiary - any corporation or duly organized entity of which a Person owns,
directly or indirectly through one or more intermediaries, more than 50% of the
Voting Stock or partnership interest at the time of determination."

(b) Effective as of the date hereof, Section 1.1 is amended by deleting
subsection (B)(ii) of the definition "Borrowing Base" and substituting the
following in lieu thereof:

"(ii) the lesser of (x) 65% (or such lesser percentage as Collateral Agent may,
consistent with its usual and customary practices applied to borrowing base
credits generally and, with the consent of Majority Lenders, determine from time
to time) of the value of Eligible Inventory at such date consisting of raw
materials, calculated on the basis of the lower of cost or market (as determined
by Collateral Agent in its reasonable discretion) with the cost of raw materials
calculated on a first-in-first-out or average cost basis, plus 50% (or such
lesser percentage as Collateral Agent may consistent with its usual and
customary practices applied to borrowing base credits generally and, with the
consent of Majority Lenders, determine from time to time) of the value of
Eligible Inventory at such date consisting of finished goods, calculated on the
basis of the lower of cost or market (as determined by Collateral Agent in its
reasonable discretion) with the cost of finished goods calculated on a
first-in-first-out or average cost basis, or (y) $36,250,000;"

2.2 Addition to Section 1.1; Addition of Definitions. Effective as of the date
hereof, Section 1.1 is hereby amended by adding the following definitions in
alphabetical order with the other definitions in that section:

"Management -- MMI Management Inc., a corporation organized under the laws of
Delaware and a wholly owned Subsidiary of Borrower."

"Partnership - MMI Management Services LP, a limited partnership organized under
the laws of Delaware by Borrower as its sole general partner and Management as
its sole limited partner."

2.3 Amendment to Section 3.5(B). Effective as of the date hereof, Section 3.5 is
hereby amended by adding a new proviso to the end of subsection (B), which
proviso shall read as follows:

"provided further, however, that if the principal balance of Revolving Credit
Loans outstanding at any time shall exceed the Revolving Credit Commitment,
Borrower shall immediately repay the Revolving Credit Loans in an amount
sufficient to reduce the aggregate unpaid principal amount of such Revolving
Credit Loans by an amount equal to such excess;"

2.4 Amendment to Section 8.1(H). Effective as of the date hereof, Section 8.1 is
hereby amended by deleting the first sentence of subsection (H) and replacing it
with the following:

"(H) Capital Structure. Exhibit G attached hereto and made a part hereof states
(i) the correct name of Borrower's Subsidiaries, the jurisdiction of
incorporation or organization and the percentage of Voting Stock or partnership
interests owned by Borrower, (ii) the name of Borrower's corporate or joint
venture Affiliates and the nature of the affiliation, (iii) the number, nature
and holder of all outstanding Securities of Borrower and each Subsidiary of
Borrower, and (iv) the number of authorized, issued and treasury shares of
Borrower and each Subsidiary of Borrower."

2.5 Amendment to Section 9.2(J). Effective as of the date hereof, Section 9.2 is
amended by entirely deleting subsection (J) and substituting the following in
lieu thereof:

"(J) Subsidiaries. Hereafter (i) create or acquire any Subsidiary, except (a)
Management and (b) the Partnership, or (ii) divest itself of any material assets
by transferring them to any Subsidiary (including, without limitation,
Management and/or the Partnership)."

2.6 Amendment to Exhibit G. Effective upon satisfaction of the conditions set
forth in Article III of this Amendment, Exhibit G to the Loan Agreement (Capital
Structure) is hereby deleted in its entirety and replaced with Exhibit G
attached hereto.

 

ARTICLE III

Conditions Precedent

3.1 Conditions to Effectiveness. The effectiveness of this Amendment (other than
Article IV, which is not subject to the conditions set forth in this section) is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lenders:

(a) Collateral Agent shall have received on behalf of the Lenders:

(i) this Amendment, duly executed by Borrower;

(ii) a Fifth Amended and Restated Secured Promissory Note, one for each Lender,
evidencing each Lender's Total Commitment Percentage of the Revolving Credit
Commitment, in each case duly executed by Borrower in the form of the attached
Annex A;

(iii) a Consent, Ratification and Release, duly executed by Merchants Metals
Holding Company;

(iv) a General Certificate for Borrower acknowledging (A) that Borrower's Board
of Directors has met and has adopted, approved, consented to and ratified
resolutions which authorize the execution, delivery and performance by Borrower
of this Amendment and all Other Agreements to which Borrower is or is to be a
party, and (B) the names of the officers of Borrower authorized to sign this
Amendment and each of the Other Agreements to which Borrower is or is to be a
party hereunder (including the certificates contemplated herein) together with
specimen signatures of such officers; and

(v) such additional documents, instruments and information as Collateral Agent,
Lenders or their legal counsel may reasonably request.

(b) The representations and warranties contained herein and in the Loan
Agreement and the Other Agreements, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof.

(c) No Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been otherwise specifically waived in
writing by Lenders.

(d) Collateral Agent shall have received payment, in immediately available
funds, of a $50,000 amendment fee for further distribution to Lenders in
accordance with their respective Revolving Credit Percentages.

(e) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Collateral Agent, Lenders and
their legal counsel.

 

ARTICLE IV

Limited Waiver

4.1 Upon Borrower's execution of this Amendment, Collateral Agent and Lenders
hereby consent to the Dividend and to the formation of Management and the
Partnership. Further, Collateral Agent and Lenders hereby waive (i) any Default
or Event of Default that would otherwise arise under Section 9.2 of the Loan
Agreement solely by reason of payment of the Dividend and (ii) any Default or
Event of Default existing or arising under Section 9.2 of the Loan Agreement
solely by reason of Borrower's formation of Management and the Partnership;
provided, however, that Borrower shall not transfer any property or any interest
in any property to Management, the Partnership or any other subsidiary without
the express consent of Lenders. Except as otherwise specifically provided for in
this Amendment, nothing contained herein shall be construed as a waiver by
Collateral Agent or Lenders of any covenant or provision of the Loan Agreement,
the Other Agreements, this Amendment, or of any other contract or instrument
between Borrower, Collateral Agent and/or Lenders, and the failure of Collateral
Agent or Lenders at any time or times hereafter to require strict performance by
Borrower of any provision thereof shall not waive, affect or diminish any right
of Collateral Agent or Lenders to thereafter demand strict compliance therewith.
Collateral Agent and Lenders hereby reserve all rights granted under the Loan
Agreement, the Other Agreements, this Amendment and any other contract or
instrument between Borrower, Collateral Agent and Lenders.

 

ARTICLE V

Ratifications, Representations and Warranties

5.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the Other Agreements, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Other Agreements are ratified and confirmed and shall continue in full force
and effect. Borrower, Collateral Agent and Lenders agree that the Loan Agreement
and the Other Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

5.2 Representations and Warranties. Borrower hereby represents and warrants to
Collateral Agent and Lenders that (a) the execution, delivery and performance of
this Amendment and any and all Other Agreements executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any Other Agreement are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Collateral Agent and Lenders; and (d) such Borrower is in full compliance
with all covenants and agreements contained in the Loan Agreement and the Other
Agreements, as amended hereby.

 

ARTICLE VI

Miscellaneous Provisions

6.1 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them.

6.2 Reference to Loan Agreement. Each of the Loan Agreement and the Other
Agreements, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such Other Agreements to the Loan Agreement
shall mean a reference to the Loan Agreement as amended hereby.

6.3 Expenses of Collateral Agent and Lenders. As provided in the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Collateral
Agent and Lenders in connection with the preparation, negotiation, and execution
of this Amendment and the Other Agreements executed pursuant hereto and any and
all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Collateral Agent's and Lenders' legal counsel,
and all costs and expenses incurred by Collateral Agent and Lenders in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any Other Agreements, including, without
limitation, the costs and fees of Collateral Agent's and Lenders' legal counsel.

6.4 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.5 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Collateral Agent, Lenders and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of
Collateral Agent.

6.6 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument.

6.7 Effect of Waiver. No consent or waiver, express or implied, by Collateral
Agent or Lenders to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.

6.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.9 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY PART OF ITS LIABILITY TO
REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM COLLATERAL AGENT OR LENDERS. BORROWER HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

6.11 Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
MAJORITY LENDERS.

 

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth
herein.

 

BORROWER:

 

MMI PRODUCTS, INC.

 

By: /s/   Robert N. Tenczar

 

Robert N. Tenczar,

 

Chief Financial Officer

 

 

 

LENDERS:

 

FLEET CAPITAL CORPORATION

 

By: /s/ J. L. Bartholomew

 

Joy L. Bartholomew,

 

Senior Vice President

 

 

 

TRANSAMERICA BUSINESS CREDIT CORPORATION

 

By: /s/ Robert L. Heinz

 

Name: Robert L. Heinz

 

Title: Senior Vice President

 

 

 

COLLATERAL AGENT:

 

FLEET CAPITAL CORPORATION

 

By: /s/ J.L. Bartholomew

 

Joy L. Bartholomew, Senior Vice President

 

 

 

CONSENT, RATIFICATION AND RELEASE

 

The undersigned, hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement, and
acknowledges that its guaranty agreement is in full force and effect, that it
has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST COLLATERAL
AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS AMENDMENT.

 

 

GUARANTOR:

 

MERCHANTS METALS HOLDING COMPANY

 

 

 

By: /s/ Robert N. Tenczar

 

Name: Robert N. Tenczar

 

Title: Vice President - Finance

 

 

 

 

 

 